         Case 1:20-cv-00275-RP Document 7-1 Filed 05/29/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

DONNA LANGAN,                                   §
TERESA DE BARBARAC, and                         §
ALEXANDRA CARSON                                §
                                  Plaintiffs,   §
                                                §      Cause No. 1:20-cv-275
v.                                              §
                                                §
GREG ABBOTT, in his Official Capacity as        §
Governor of Texas; and                          §
KEN PAXTON, in his Official Capacity as         §
Attorney General of Texas                       §
                             Defendants.        §

                                           ORDER

       Having considered Plaintiffs’ Unopposed Motion for Extend Time, the Court is of the

opinion the Motion should be granted.

       IT IS, THEREFORE, ORDERED, that Plaintiffs’ Motion is GRANTED. Plaintiffs’

deadline to respond to Defendants’ pending motion to dismiss (Docket Entry 5) is extended to

June 5, 2020.

       SO ORDERED this ______ day of ____________________, 20___.


                                                    _______________________________
                                                    PRESIDING JUDGE
